Chief Justice Burger,
concurring.
Because this Court has had three prior opportunities to review the issues raised in this application and two opportunities to review applicant’s petition for a federal writ of habeas corpus, see Darden v. Florida, 430 U. S. 704 (1977) (dismissing certiorari as improvidently granted); Darden v. Wainwright, 467 U. S. 1230 (1984) (denying certiorari); Wainwright v. Darden, 469 U. S. 1202 (1985) (vacating and remanding 725 F. 2d 1526 (CA11 1984)), and because the issues raised in this application have been thoroughly *928considered and resolved by federal and state courts, I concur in the denial of the application.